                                                                                       F'it~ED
                                UNITED STATES DISTRICT COU T
                              SOUTHERN DISTRICT OF CALIFO    IA
                                                                                    [----------------1
                                                                                        DEC 1 9 2018 I
                                                                                      --~--·----__J
                                                                                   CLIYK US illS IHICl COURT
 UNITED STATES OF AMERICA,                                                   SOUTHEf-"~N   DISTHl('1 Of- CALIFORNIA
                                                           Case No. l 8cr4 ~-G---~---~u1v

                                         Plaintiff,
                        vs.
                                                           JUDGMENT OF DISMISSAL
 Karen Guadalupe Ramirez-Nevarez (2),


                                       Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

D     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8: 1324(a)( 1)(A)(ii),(v)(II),(a)(l )(B)(i)




Dated:   12/ 18/2018
                                                                      ez
                                                      Uilite1~1atl~\.1;agistrate   Judge
